Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 CAYLA MCCRORY                       )
                                     )
       Plaintiff,                    )
                                     )
 v.                                  )               Case No.: 8:20-cv-2674
                                     )
 ALLURE MEDICAL SPA, P.L.L.C., LLC)
                                     )
       Defendant.                    )
 ____________________________________/


         PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

        COMES NOW, the Plaintiff, CAYLA MCCRORY (hereinafter “Plaintiff” or

 “McCrory”), and files her Complaint against Defendant ALLURE MEDICAL SPA,

 P.L.L.C., LLC (hereinafter “Defendant” or “Allure”), and in support Plaintiff states the

 following:

                              NATURE OF THE CLAIMS

        1.      This is an action for monetary damages, pursuant to Title VII of the Civil

 Rights Act of 1964, as amended, 42 U.S.C §§ 2000e, et seq., as amended by the Pregnancy

 Discrimination Act of 1978 (hereinafter “Title VII”) to redress Defendant’s unlawful

 employment practices against Plaintiff, including Defendant’s unlawful discrimination,

 harassment, and retaliation against Plaintiff because of her sex and pregnancy.




                                             1
Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 2 of 7 PageID 2




                               JURISDICTION AND VENUE

         2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C.

 §§1331 and 1343, as this action involves federal questions regarding deprivation of

 Plaintiff’s civil rights under Title VII.

         3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a

 substantial part of the events or omissions giving rise to this action, including the unlawful

 employment practices alleged herein occurred in the district.

                                        THE PARTIES

         4.      Plaintiff, McCrory, is a citizen of the United States, and was at all times

 material, a resident of the state of Florida.

         5.      Defendant, Allure, is a Foreign For-Profit Corporation with its headquarters

 in Shelby Township, Michigan. Defendant does business in this Judicial District at 9114

 Town Center Parkway Suite 101, Lakewood Ranch, Florida 34202.

         6.      Defendant is an employer as defined by the laws under which this action is

 brought.

                            PROCEDURAL REQUIREMENTS

         7.      Plaintiff has complied with all statutory prerequisites to filing this action.

         8.      On March 24, 2020, Plaintiff dual-filed a claim with the Florida

 Commission on Human Rights (“FCHR”) and the Equal Employment Opportunity

 Commission (“EEOC”) against Defendant satisfying the requirements of 42 U.S.C. §

 2000e-5(b) and (e) based on disability and retaliation.




                                                 2
Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 3 of 7 PageID 3




        9.      Plaintiff’s EEOC charge was filed within three hundred days after the

 alleged unlawful employment practices occurred.

        10.     On October 9, 2020, the EEOC issued to Plaintiff a Dismissal and Notice

 of Rights.

        11.     This complaint was filed within ninety days of the EEOC’s issuance of the

 Dismissal and Notice of Rights.

                                FACTUAL ALLEGATIONS

        12.     Plaintiff is Female.

        13.     For approximately ten months Plaintiff worked for Defendant as a Physician

 Liaison.

        14.     Plaintiff was a full-time employee who regularly worked or exceeded forty

 hours per week.

        15.     Around early October 2019, Plaintiff emailed Clareese Crigler, Human

 Resources Representative, to notify Defendant of her pregnancy and inquire about

 Defendant’s maternity leave policy.

        16.     Subsequently,    Plaintiff   verbally   informed   Donna    Bacon,    Chief

 Administrative Officer, of her pregnancy and inquired into maternity leave. Ms. Bacon

 provided Plaintiff with forms for maternity leave but discouraged Plaintiff from completing

 the forms.

        17.     Around late October 2019, Plaintiff attended a conference in Arizona,

 during which Plaintiff verbally informed Dr. Charles Mok II, Founder, of her pregnancy.




                                              3
Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 4 of 7 PageID 4




        18.     Mere weeks later, Defendant terminated Plaintiff’s employment under

 pretext.

        19.     Defendant claimed Plaintiff was being let go in an alleged reduction of force

 in the Florida region.

        20.     However, just one week before Plaintiff’s termination, Dr. Mok held a

 meeting during which he stated he was not concerned about the Florida region’s profits

 and assured the employees the business was secure.

        21.     Additionally, Defendant opened another location in the Florida region

 approximately three months early.

        22.     Moreover, Plaintiff was one of seven Physician Liaison with the company,

 but was the only employee in her position to be let go, as well as the only employee at her

 location to be terminated as part of the alleged reduction in force.

        23.     Plaintiff has been damaged by Defendant’s illegal conduct.

        24.     Plaintiff has had to retain the services of the undersigned counsel and has

 agreed to pay said counsel reasonable attorney’s fees.

                                      Count I:
  Sex, Including Pregnancy and Maternity Based Discrimination in Violation of Title
             VII as amended by the Pregnancy Discrimination Act of 1978

        25.     Plaintiff re-alleges and adopts, as if fully set forth here, the allegations stated

 in Paragraphs 1-24 above.

        26.     At all times relevant to this action, Plaintiff was in a protected category

 under Title VII because of her sex, female, including pregnancy.




                                                4
Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 5 of 7 PageID 5




        27.     Defendant is prohibited under Title VII from discriminating against

 Plaintiff because of her sex, including pregnancy and maternity with regard to discharge,

 employee compensation, and other terms, conditions, and privileges of employment.

        28.     Defendant violated Title VII by unlawfully terminating and discrimination

 against Plaintiff based on her sex including pregnancy and maternity as compared to male

 employees and female employees who were not pregnant.

        29.     Defendant intentionally discriminated against Plaintiff based on her sex

 including pregnancy.

        30.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of Title VII, Plaintiff has suffered and continues to suffer, lost wages,

 lost benefits, as well as severe mental anguish and emotional distress, including but not

 limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

 and self-confidence, and emotional pain and suffering, for which she is entitled to an award

 of monetary damages and relief.

        31.     Defendant’s unlawful conduct in violation of Title VII was outrageous and

 malicious, was intended to injure Plaintiff, and was done with conscious disregard of

 Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.

                                             Count II:
                                Retaliation in Violation of Title VII

        32.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in paragraphs 1-24 above.

        33.     Plaintiff engaged in protected activity under Title VII while employed by

 Defendant.


                                               5
Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 6 of 7 PageID 6




        34.     Defendant engaged in intentional retaliation against Plaintiff for her

 participation in protected activity.

        35.     Defendant’s conduct violated Title VII.

        36.     Defendant’s discriminatory conduct, in violation of Title VII, has caused

 Plaintiff to suffer a loss or pay, benefits, and prestige for which she is entitled to damages.

        37.     Defendant’s actions have caused Plaintiff to suffer mental and emotional

 distress, entitling her to compensatory damages.

        38.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to Plaintiff’s federally protected rights, thereby entitling her to punitive

 damages.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:

        a)      Enter judgment requiring Defendant to pay back wages and back benefits

 found to be due and owing at the time of trial, front-pay, compensatory damages, including

 emotional distress damages, in an amount to be proved at trial, punitive damages,

 liquidated damages, and prejudgment interest thereon;

        b)      Grant Plaintiff her costs and an award of reasonable attorneys’ fees

 (including expert fees); and

        c)      Award any other and further relief as this Court deems just and proper.




                                               6
Case 8:20-cv-02674-CEH-AEP Document 1 Filed 11/13/20 Page 7 of 7 PageID 7




                                     JURY DEMAND
       Plaintiff hereby requests a trial by jury on all triable issues herein.


                                               Respectfully Submitted:

                                               /s/ Gary Martoccio
                                               Gary Martoccio
                                               Florida Bar No. 99040
                                               Spielberger Law Group
                                               4890 W. Kennedy Blvd., Ste. 950
                                               Tampa, Florida 33606
                                               T: (800) 965-1570
                                               F: (866) 580-7499
                                               Gary.Martoccio@spielbergerlawgroup.com

                                               Counsel for Plaintiff




                                              7
